DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/08/2021 has been entered.

Response to Amendment
Amendments submitted on 12/08/2021 have been considered and entered.  Claim 1 has been amended and claim 2 has been canceled.  Therefore, claims 1 and 3 are now pending in the present application.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1 and 3 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Ueki et al. (US 2016/0131219 A1).
The applied reference has a common joint inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claim 1, Ueki et al. discloses a vibration-damping device of a liquid-sealed type (figs. 4-9), comprising: 
a cylindrical first mounting member (111) connected to one of a vibration-generating unit and a vibration-receiving unit and a second mounting member (112) connected to the other thereof; 
an elastic body (113) elastically connecting the first and second mounting members; and 
a partition member (116) which partitions a liquid chamber in the first mounting member in which a liquid is sealed into a first liquid chamber (114) and a second liquid chamber (115), wherein 

the restricted passage includes: a first communication part (note the passage 134a and the fluid flow path along the body portion 143a shown in fig. 5) which is open to the first liquid chamber (114); 
a second communication part (note the passage 134b and the fluid flow path along the body portion 143b shown in fig. 5) which is open to the second liquid chamber (115); and 
a main body flow path (note 133a, 132a, 132b, 133b shown in fig. 4) which allows the first communication part (note the passage 134a and the fluid flow path along the body portion 143a shown in fig. 5) and the second communication part (note the passage 134b and the fluid flow path along the body portion 143b shown in fig. 5) to communicate with each other, 
the main body flow path includes a swirl chamber (133a and 133b) that generates a swirling flow of the liquid according to a flow velocity of the liquid from the other of the first communication part (note the passage 134a and the fluid flow path along the body portion 143a shown in fig. 5) and the second communication part (note the passage 134b and the fluid flow path along the body portion 143b shown in fig. 5) (note [0080]-[0081]), and 
the swirl chamber (note the chamber of 133a or 133b) is disposed to be spaced apart from both of the first communication part (note the passage 134a and the fluid flow path along the body portion 143a shown in fig. 5) and the second communication part (note the passage 134b and the fluid flow path along the body portion 143b shown in fig. 5) (note the swirl chambers are spaced apart from each other in axial direction and spaced apart from the first and second communication parts in radial direction shown in figs. 4-5), 
the main body flow path (note 133a, 132a, 132b, 133b) includes: 
a first main body flow path (note the fluid flow path along the body portion 143a shown in fig. 5) connected to the first communication part; and 

at least a part of the first main body flow path (note the fluid flow path along the body portion 143a shown in fig. 5) overlaps the second main body flow path (note the fluid flow path along the body portion 143b shown in fig. 5) when viewed in the axial direction, 
the first main body flow path (note the fluid flow path along the body portion 143a shown in fig. 5) extends in a circumferential direction around a central axis of the first mounting member, and a first end portion in the circumferential direction of the first main body flow path is connected to the first communication part (134a),
the second main body flow path (note the fluid flow path along the body portion 143b shown in fig. 5) extends in the circumferential direction, and a first end portion in the circumferential direction of the second main body flow path is connected to the second communication part (134b), 
the swirl chamber, the first main body flow path, and the second main body flow path are separately formed (note the swirl chambers are spaced apart from each other in axial direction and spaced apart from the first and second communication parts in radial direction shown in figs. 4-5), and
the swirl chamber is connected to a second end portion in the circumferential direction of one of the first main body flow path and the second main body flow path, and protrudes radially inward from the second end portion in the circumferential direction of the one of the first main body flow path and the second main body flow path (note the swirl chambers are spaced apart from each other in axial direction and spaced apart from the first and second communication 
Re-claim 3, Ueki discloses a central axis of the swirl chamber (O1 in fig. 5) extends in the axial direction,
a diffusion chamber (note the chamber of 133a or 133b) which is axially continuous with the swirl chamber through a connection path (135) is disposed in another of the first main body flow path and the second main body flow path, and 
the diffusion chamber (note the chamber of 133a or 133b) includes a facing surface (note facing surface of 144a or 144b shown in fig. 4) facing the connection path (135) in the axial direction.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 3 have been considered but are moot because the new ground of rejection does not rely on some reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding Ueki (‘219), the applicant argues that the swirl chamber and the first or second main body flow path are the same and does not disclose or suggest a first main body flow path extending in a circumferential direction around a central axis of the first mounting member and second main body flow path extending in the circumferential direction.  The examiner disagrees.  As set forth above, Ueki (‘219) a main body flow path (note 133a, 132a, 132b, 133b shown in fig. 4) which allows the first communication part (note the passage 134a and the fluid flow path along the body portion 143a shown in fig. 5) and the second communication part (note the passage 134b and the fluid flow path along the body portion 143b shown in fig. 5) to communicate with each other, wherein the main body flow path includes a 
  Therefore, it is clear the applied prior arts as set forth above, discloses all of the limitations as claimed and thus the rejections are proper and valid.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUR RASHID whose telephone number is (571)272-7218. The examiner can normally be reached Monday - Friday 9am to 10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



/MAHBUBUR RASHID/Examiner, Art Unit 3657